Per Curiam.
On January 3, 1967, defendant Orville Allison entered a plea of guilty to a charge of third offense, driving under the influence of intoxicating liquor. He was thereafter sentenced to a prison term of 1 to 5 years.
On appeal, defendant raises the following 3 issues for review:
(1) Is defendant entitled to transcripts of the 2 prior convictions ?
(2) Did the trial judge commit reversible error in informing defendant that his maximum sentence could be 4 years and thereafter correcting the statement by telling defendant the maximum could be 5 years ?
(3) Were defendant’s constitutional rights violated where the examination occurred before he was told of the results of his plea?
Defendant, at the time of entering his plea, admitted the prior 2 convictions. He was represented by counsel at those trials and no transcript was made of the first trial because at the time it was not customary to provide transcripts in a municipal court. A transcript was made at the second trial. Counsel on appeal has requested a transcript herein and it has been furnished.
*357Defendant is not entitled to the transcript of former trials where the convictions were admitted and no appeals taken. Defendant does not question in the instant appeal the legality of the prior convictions.
The record below indicates that the trial judge corrected his misstatement as to the possible maximum sentence and defendant was given an opportunity to change his plea prior to acceptance by the court. We fail to find prejudice to defendant or violation of his constitutional rights resulting from this procedure.
Finally, defendant contends violation of his constitutional rights because he was questioned regarding his guilt before being told the consequences of his plea. In People v. Wurtz (1965), 1 Mich App 190, this Court stated that a trial judge is not bound by any standard formula in giving fair treatment to a defendant making a plea of guilty. Herein, the trial judge questioned the defendant in a permissible way in satisfying himself that the plea was voluntarily made. The requirements of CL 1948, § 257.625 (Stat Ann 1960 Rev § 9.2325) were met when this was done.
Affirmed.
Holbrook, P. J., and T. Gr. Kavanagh and McIntyre, JJ., concurred.